DLD-033                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 16-2405
                                 ____________

                               MICHAEL OSEI,

                                                Appellant,

                                       v.

             TEMPLE UNIVERSITY, of the Commonwealth System
                of Higher Education; DR. MIA K. LUEHRMANN,
             Associate Dean of Undergraduate Studies; ANDREA C.
            SEISS, Senior Associate Dean of Students; DR. ROBERT
                 J. LEVIS, Department of Chemistry, Chairman &
             Professor; DR. GRANT KROW, Professor of Chemistry;
              DR. ANNE WEAVER HART, Individually and in her
                official capacity as President of Temple University;
            BRIAN C. FOLEY, Individually and in his official capacity
                as Vice Chair, University Disciplinary Committee,
             Temple University; DR. KEITH GUMERY, individually
               and in his official capacity as Vice Chair, University
                    Disciplinary Committee, Temple University
                     __________________________________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                          (D.C. Civ. No. 10-cv-02042)
                      District Judge: C. Darnell Jones, II
                   __________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 3, 2016
          Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                       (Opinion filed November 23, 2016)
                                                    ____________

                                                      OPINION
                                                    ____________


PER CURIAM

           Appellant Michael Osei appeals from three post-judgment orders of the District

Court. For the reasons that follow, we will dismiss the appeal in part for lack of

jurisdiction and summarily affirm in part to the extent of our jurisdiction.

           Osei, in pursuit of a Healthcare Management graduate degree from Temple

University, enrolled in Professor Grant Krow’s organic chemistry course, and received a

grade of “C” for the semester. Osei was dissatisfied with this grade and corresponded

inappropriately with Professor Krow via e-mail concerning his grievance. Professor

Krow reported those emails to campus police and eventually Osei was charged with and

adjudicated guilty of a student code of conduct violation. On February 8, 2010, Osei was

notified that Temple University was imposing on him a suspension lasting through

August 15, 2010, and probation lasting through graduation.

           After exhausting his administrative appeals, Osei filed suit in the United States

District Court for the Eastern District of Pennsylvania, alleging, among other claims, a

denial of procedural due process. The District Court allowed him to amend his

complaint, and then dismissed his federal claims and declined to exercise supplemental

jurisdiction over his remaining state claims. We affirmed on appeal on March 11, 2013,

holding that Osei was afforded the procedural due process required by the Fourteenth


    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.

                                                             2
Amendment prior to his disciplinary suspension, see Osei v. Temple University, 518 F.

App’x 86 (3d Cir. 2013). We subsequently denied his petition for rehearing and the

mandate issued on April 17, 2013.

       On September 22, 2015, more than two years after our mandate issued, Osei filed

a motion to seal the court record relating to this case in both the Court of Appeals and the

District Court. After receiving and considering responses from the parties, we denied the

motion to seal, and, in an order entered on November 12, 2015, the District Court also

denied the post-judgment motion to seal, see Docket Entry No. 48. On March 29, 2016,

Osei filed, in the District Court only, a “Motion for Reconsideration and/or Appeal Nunc

Pro Tunc of the District Court’s Non Sequitur & Unconstitutional Order” denying his

motion to seal, in which he argued that the District Judge had a prior association with

Temple University School of Law and was biased. In an order entered on April 11, 2016,

the Court denied this motion, concluding that there was no basis for recusal, see Docket

Entry No. 58. In an order entered on May 5, 2016, the District Court denied a host of

other post-judgment motions filed by Osei, challenging the order refusing to seal the

court record, see Docket Entry No. 67. In this order the District Court admonished Osei

“to stop inundating the Clerk’s Office with repetitious filings. The effect of [your]

repeatedly frivolous and vexatious filings is a significant drain on the court’s resources

and it simply must stop.”

       On May 11, 2016, Osei filed a notice of appeal, seeking review of these three

orders, resulting in the instant appeal. After the Clerk issued a Briefing and Scheduling

Order, Osei filed a motion for summary reversal of the three orders, and a motion to bar

                                             3
the appellees from filing a response to the motion for summary reversal. Temple

University and the individual appellees responded in opposition to these motions, and

requested summary affirmance of the District Court’s three orders. Osei replied in

opposition to summary affirmance.

       We will dismiss the appeal in part for lack of appellate jurisdiction and summarily

affirm to the extent of our jurisdiction. The taking of an appeal within the prescribed

time is mandatory and jurisdictional. Bowles v. Russell, 551 U.S. 205, 209 (2007). In an

order entered on November 12, 2015, see Docket Entry No. 48, the District Court denied

Osei’s post-judgment motion to seal the court record. We lack jurisdiction to review this

order and will dismiss the appeal to the extent that Osei seeks review of it. Osei had 30

days to appeal under Federal Rule of Appellate Procedure 4(a)(1)(A) and 28 U.S.C. §

2107(a). The notice of appeal filed on May 11, 2016 was not timely with respect to this

order. Federal Rule of Appellate Procedure 4(a)(4)(A)(iv) tolls the running of the appeal

period only when a motion for reconsideration pursuant to Fed. R. Civ. P. 59(e) is filed

within 28 days after entry of the judgment. Lizardo v. United States, 619 F.3d 273, 278-

79 (3d Cir. 2010). Osei’s March 29, 2016 “Motion for Reconsideration and/or Appeal

Nunc Pro Tunc of the District Court’s Non Sequitur & Unconstitutional Order” was not

filed within 28 days of the District Court’s order denying his motion to seal the court

record. See generally Fed. R. Civ. P. 6(b)(2) (“When an act may or must be done within

a specified time, the court may, for good cause, extend the time,” except that a “court




                                             4
must not extend the time to act under Rules 50(b) and (d), 52(b), 59(b), (d), and (e), and

60(b).”). Accordingly, it did not toll the time for taking an appeal.1

       In his March 29, 2016 motion for reconsideration, Osei asked the District Court to

recuse pursuant to 28 U.S.C. § 455(a) because of a conflict of interest, and he argued that

he had new evidence that the District Court had “a prior pecuniary affiliation” with

Temple University that prevented it from fairly deciding his motion to seal the court

record. Rule 60(b)(2) provides that “the court may relieve a party … from a final

judgment” where the movant has “newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial under Rule

59(b),” Fed. R. Civ. P. 60(b)(2). In addition, Rule 60(b)(6) provides for relief from

judgment for any reason that justifies relief, upon a showing of extraordinary

circumstances, see Martinez-McBean v. Gov’t of Virgin Islands, 562 F.2d 908, 911 (3d

Cir. 1977). We will treat Osei’s March 29, 2016 motion as a Rule 60(b) motion insofar

as it presented grounds cognizable under Rule 60. See Ahmed v. Dragovich, 297 F.3d

201, 209 (3d Cir. 2002). Osei’s notice of appeal was timely filed within 30 days of the

order denying this motion. We thus have jurisdiction to review it. 28 U.S.C. 1291; Fed.

R. App. P. 4(a)(1)(A). The notice of appeal also was timely filed with respect to the

order entered on May 5, 2016, wherein the District Court denied a host of other post-

judgment, Rule 60(b)-type motions filed by Osei challenging the Court’s impartiality, see

Docket Entry No. 67. We have jurisdiction to review that order as well. See also Isidor


1
 In any event, we previously denied the identical motion to seal the court record when
Osei filed it in this Court.
                                              5
Paiewonsky, Inc. v. Sharp Properties, Inc., 998 F.2d 145, 149-50 (3d Cir. 1993) (post-

judgment orders are final and immediately appealable); Plymouth Mutual Life Insurance

Co. v. Illinois Mid-Continent Life Insurance Co., 378 F.2d 389, 391 (3d Cir. 1967)

(same).

       We will summarily affirm the orders of the District Court entered on April 11,

2016, see Docket Entry No. 58, and May 5, 2016, see Docket Entry No. 67, because no

substantial question is presented by the appeal, Third Circuit LAR 27.4 and I.O.P. 10.6.

We review the denial of a Rule 60(b) motion for an abuse of discretion. See Reform

Party of Allegheny County v. Allegheny County Dep’t of Elections, 174 F.3d 305, 311

(3d Cir. 1999) (en banc). The District Court abuses its discretion when it bases its

decision “upon a clearly erroneous finding of fact, an erroneous conclusion of law, or an

improper application of law to fact.” Id. (internal quotation marks and citation omitted).

In denying the motions, the District Court concluded that Osei’s allegations of bias were

unfounded. After careful review of the record, we hold that the District Court, in

reaching this conclusion, did not abuse its discretion.

       For the foregoing reasons, we will dismiss the appeal in part for lack of appellate

jurisdiction to the extent that Osei seeks review of the order entered on November 12,

2015, and summarily affirm the orders of the District Court denying Osei’s March 29,

2016 motion for reconsideration and his numerous other repetitive and frivolous post-

judgment motions. Osei’s motion for summary reversal is denied as moot, and his

motion to bar a response by the appellees is denied.



                                              6